COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00430-CV

IN THE MATTER OF J.T.W.




                                     ----------

          FROM THE 97TH DISTRICT COURT OF ARCHER COUNTY

                                     ----------

                          CONCURRING OPINION

                                     ----------


      I agree with the majority that we should uphold the ruling of the trial court

because Appellant entered a plea of true to two of the allegations. Appellant

indirectly complains that “there was no evidence presented in the hearing on

which [the] trial court could make that determination [to require Appellant to

register as a sex offender].” Appellant points out that no one other than Jennifer

Schindler, the probation officer, testified.      She testified about what she had
learned from the sex offender counselor, who had told her that Appellant had

failed two polygraphs and had made admissions to whomever administered the

polygraphs. There was, however, no objection to all this hearsay stacked upon

hearsay.

      I would prefer that we uphold the trial court based upon an analysis of

Appellant’s pleas of true and not wade into the quagmire of whether the trial court

was justified in ordering registration based upon what the probation officer had

been told by the counselor about Appellant’s admissions to whomever

administered the polygraph. I therefore concur in the result only and do not

concur in the discussion regarding hearsay and polygraphs.



                                            LEE ANN DAUPHINOT
                                            JUSTICE

DELIVERED: July 11, 2013




                                        2